FILED
                              NOT FOR PUBLICATION                           DEC 8 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                              FOR THE NINTH CIRCUIT


MARO AVDALYAN,                                   No. 08-73041

               Petitioner,                       Agency No. A075-713-564

  v.

ERIC H. HOLDER, Jr., Attorney General,           MEMORANDUM*

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted November 18, 2014**

Before:        LEAVY, FISHER, and N.R. SMITH, Circuit Judges.

       Maro Avdalyan, a native of Iran and citizen of Armenia, petitions for review

of the Board of Immigration Appeals’ order dismissing her appeal from an

immigration judge’s decision denying her application for asylum, withholding of

removal, and protection under the Convention Against Torture (“CAT”). We have


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence factual

findings, including the agency’s adverse credibility findings. Cortez-Pineda v.

Holder, 610 F.3d 1118, 1124 (9th Cir. 2010). We deny the petition for review.

      Substantial evidence supports the agency’s adverse credibility finding based

on the inconsistencies between Avdalyan’s asylum application and testimony

regarding when she became a Jehovah’s Witness, whether her father or husband

was persecuted as a Jehovah’s Witness, and her longest hospitalization. See Lata

v. INS, 204 F.3d 1241, 1245 (9th Cir. 2000) (significant and relevant discrepancies

between asylum application and testimony supported adverse credibility finding).

Avdalyan’s explanations for these inconsistencies do not compel a contrary

conclusion. See id. Thus, in the absence of credible testimony, Avdalyan’s asylum

and withholding of removal claims fail. See Farah v. Ashcroft, 348 F.3d 1153,

1156 (9th Cir. 2003).

      Finally, Avdalyan’s CAT claim fails because it is based on the same

statements the agency found not credible, and the record does not otherwise

compel the finding that it is more likely than not she would be tortured by or with

the acquiescence of the government if returned to Armenia. See id. at 1156-57.

      PETITION FOR REVIEW DENIED.




                                          2                                   08-73041